Citation Nr: 0531569	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-00 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hemorrhoids and 
hematochezia.

2.  Entitlement to service connection for Epstein-Barr virus 
and polyclonal gammopathy.

3.  Entitlement to service connection for chest pains and 
palpitations.

4.  Entitlement to an initial compensable evaluation for 
service-connected gastritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
January 1996.

This appeal arose from a June 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office, which denied entitlement to service 
connection for hemorrhoids with hematochezia, Epstein-Barr 
virus with polyclonal gammopathy, and chest pain and 
palpitations, and which granted service connection for 
gastritis, with a noncompensable evaluation.  In April 2001, 
the veteran and her spouse testified before the undersigned 
at a personal hearing at the Montgomery RO.  This case was 
remanded for additional development by the Board of Veterans' 
Appeals (Board) in November 2003.  In April 2005, the RO 
issued a rating action which increased the evaluation 
assigned to the gastritis to 10 percent, effective June 11, 
2004.

The veteran filed a claim for an effective date earlier than 
June 11, 2004 for the award of a 10 percent disability 
evaluation for the service-connected gastritis.  Because this 
is a staged rating from the date of the initial grant of 
service connection, the Board believes that the effective 
date question should be resolved prior to addressing the 
issue of the appropriate evaluation to be assigned.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (because the 
veteran has perfected an appeal as to the assignment of the 
initial ratings following the initial awards of service 
connection, the Board is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection 
until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question).  
Therefore, the Board will defer making a decision on the 
claim for an increased evaluation for the gastritis until the 
RO has adjudicated the veteran's claim for an earlier 
effective date for the award of the 10 percent evaluation.

The issue of entitlement to service connection for chest pain 
and palpitations is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hemorrhoids with hematochezia were present in service.

2.  The veteran does not suffer from a chronic disability 
related to Epstein-Barr virus and polyclonal gammopathy.


CONCLUSIONS OF LAW

1.  Hemorrhoids with hematochezia was incurred or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2005).

2.  Chronic Epstein-Barr virus and polyclonal gammopathy was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§  3.159, 3.303(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).  VA will also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159(b).  
VA must make reasonable efforts to assist the claimant in 
obtaining the relevant evidence, except that VA is not 
required to assist if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1) and (2) (West 2002); 38 C.F.R. 
§ 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The CAVC decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13. 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision in a claim for VA benefits.  

In the present case, the veteran filed a substantially 
complete claim in January 1996.  In June 1996, the RO issued 
a rating decision which denied entitlement to service 
connection for hemorrhoids with hematochezia, Epstein-Barr 
virus with polyclonal gammopathy, and chest pain and 
palpitations, and which granted service connection for 
gastritis, with a noncompensable evaluation.  In May 2004, 
the veteran was sent a VCAA notification letter, which 
informed her of what evidence and information must be 
submitted to substantiate her claims.  This letter informed 
her of what evidence and information she should obtain and 
what information and evidence VA should obtain in her behalf.  
It also told her that she should submit any evidence relevant 
to her claims.  Finally, in April 2005, she was provided a 
Supplemental statement of the case (SSOC), which included 
38 C.F.R. § 3.159, the regulation that implemented the 
provisions of the VCAA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least two different occasions (see above).  The veteran 
provided copies of all private treatment records which she 
had referred to as relevant to her claims.  The Board had 
requested copies of the veteran's VA treatment records, which 
were obtained and associated with the claims folder.  She was 
also provided a VA examination.  Therefore, it is found that 
the veteran was aware of the evidence and information that 
was needed to substantiate her claims; moreover, VA obtained 
those records that were available in relationship to the 
claims.  In addition, the claims were readjudicated following 
the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  


Applicable laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2005).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Factual background and analysis

Hemorrhoids and hematochezia

The veteran's service medical records indicate that on 
January 21, 1992, she complained of blood streaked bowel 
movements and staining of the toilet water.  She stated that 
this would occur with every bowel movement.  No external 
hemorrhoids were noted, but an anterior internal hemorrhoid 
was found.  A flexible sigmoidoscopy conducted in June 1993 
found hemorrhoids with hematochezia.

Following the veteran's release from service, in November 
1997, she complained of rectal bleeding.  A January 12, 1998, 
a rectosigmoid of the colon showed some hemorrhoids.  

The veteran testified at a personal hearing in April 2001.  
She stated that she had had bleeding in service, which still 
occurs.  She also noted that in 1999 or 2000 a sigmoidoscopy 
had found hemorrhoids.  While the Medical Board conducted at 
the time of her separation had not mentioned hemorrhoids, she 
pointed out that this examination had focused on her back and 
had not examined this condition.

The veteran was examined by VA in June 2004.  The examiner 
noted that the claims folder had not been available, which 
was noted to have made the examination extremely difficult.  
She stated that the last flare-up of her hemorrhoids had been 
the week before, and that she had been treated with ointments 
and suppositories, although she denied using any current 
medications.  She complained of constipation, which she 
treated with stool softeners.  She denied any fecal leakage 
or incontinence.  

The examiner was provided with the claims folder and added an 
addendum to the June 2004 VA examination in March 2005.  It 
was noted that the veteran had complained of hemorrhoids in 
1990, while in service.  The examiner stated that "...this is 
actually as likely as not a problem that occurred during her 
military tour."  The examiner went on to state that to say 
that the veteran's service had caused the problem would be to 
resort to mere speculation.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for hemorrhoids with 
hematochezia is warranted.  The objective evidence of record 
leaves no doubt that the veteran currently suffers from 
hemorrhoids that were first noted while she was on active 
duty.  In addition, the VA examiner had noted in March 2005 
that it was likely that her hemorrhoids had first occurred in 
the service.  The examiner had also stated that it could not 
be said that the veteran's service had caused her 
hemorrhoids; however, such a causal relationship is not 
required.  The law requires that the current condition be 
incurred during active service; the objective evidence 
clearly establishes that her current hemorrhoids were first 
found in service.  This is sufficient to establish 
entitlement to service connection under 38 U.S.C.A. §§ 1110, 
1131 (West 2002).

In conclusion, it is found that, after weighing all the 
evidence of record and after resolving any doubt in the 
veteran's favor, the evidence supports granting entitlement 
to service connection for hemorrhoids with hematochezia.


Epstein-Barr virus and polyclonal gammopathy

The relevant evidence of record included the veteran's 
service medical records. These included a laboratory report 
from June 1992 which showed mild polyclonal gammopathy.  An 
October 1995 laboratory report showed the presence of the 
Epstein-Barr virus antiglobulin.  No diagnoses of chronic 
disorders related to these findings were made.  

Post-service records included a September 1996 notation of 
positive Epstein-Barr virus.  A November 1997  laboratory 
report indicated that the veteran had a positive Epstein-Barr 
virus serology.  In January 1999, it was noted that in most 
populations at least 90 percent of the adult population will 
have been infected with the Epstein-Barr virus at some time 
in the past and that, therefore, they will be positive for 
the Epstein-Barr virus antibody.  This positive reading would 
be present for life.  It was noted that the veteran's 
antibodies indicated a recent primary infection with the 
Epstein-Barr virus.  A private physician stated on January 
29, 1999 that there was no active, ongoing infection.  In 
February 1999, a past Epstein-Barr virus infection was noted; 
however, no active disease was found.  

The veteran testified at a personal hearing at the RO in 
April 2001.  She stated that her Epstein-Barr virus infection 
had resulted in fatigue, weakness, and lethargy.  

A March 2005 VA examination noted that the veteran had had 
positive tests in 1996, but that there had been no evidence 
of chronic, active Epstein-Barr virus.  She had also had a 
positive SPEP in 1992.  The examiner then stated that 
"[t]his was apparently during her tour of duty.  Hence 
regarding the claim it does appear to have been present 
during her military tour making it at least as likely as not 
a problem she had during her tour."  However, rendering an 
opinion that her service had caused these positive test 
results would mean resorting to mere speculation.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for an Epstein-Barr 
virus infection is not warranted.  The objective evidence of 
record clearly shows that the veteran had positive Epstein-
Barr virus tests during service.  However, there was never 
any suggestion in the service medical records that the 
veteran had any chronic disorder diagnosed as a result of 
this infection.  In fact, post-service records indicated that 
90 percent of the adult population has been exposed to this 
virus and would test positive for such exposure.   However, 
these records also demonstrated that the veteran had no 
active disease as a result of this positive test result.  The 
VA examiner had opined that her positive tests results had 
first been noted in service; however, this examination still 
did not establish that the veteran suffers from any chronic 
disability related to these positive test results.  Since the 
presence of a chronic disability related to the positive 
Epstein-Barr virus test results has not been demonstrated, 
there is no current disability for which service connection 
may be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for Epstein-Barr virus and polyclonal gammopathy.



ORDER

Entitlement to service connection for hemorrhoids and 
hematochezia is granted.

Entitlement to service connection for Epstein-Barr virus and 
polyclonal gammopathy is denied.


REMAND

The veteran has claimed that she suffers from chest pains and 
palpitations which first began in service.  Therefore, she 
believes that service connection should be awarded.

A review of the record notes that the veteran did have an 
episode of palpitations in service; she had also complained 
of palpitations since her release from service.  However, 
there is no clear diagnosis of record; nor is there any 
opinion as to whether or not any currently diagnosed 
cardiovascular disorder is related to her period of service.  
The Board finds that another VA examination would be helpful 
in this case, since the Board cannot base a decision on its 
own medical conclusions.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Under the circumstances, this case will REMANDED for the 
following:

1.  The veteran must be afforded a 
complete VA cardiovascular examination in 
order to determine the nature and extent 
of any cardiovascular disorder found to 
be present.  The claims folder must be 
made available to the examiner prior to 
the examination, and the examiner must 
indicate in the examination report that 
the entire claims folder, to include the 
service medical records, has been 
reviewed prior to the examination.  A 
complete clinical history should be 
obtained, and all indicated diagnostic 
tests or studies deemed necessary should 
be conducted, with all clinical 
manifestations reported in detail.  

The examiner is requested to render an 
opinion, with supporting analysis based 
upon the medical evidence of record, as 
to whether it is at least as likely as 
not that any cardiovascular disorder 
found is related to the veteran's active 
military service from October 1984 to 
January 1996.  A complete rationale for 
any opinion expressed must be provided.  

2.  After the above-requested development 
has been completed, the RO must 
readjudicate the veteran's claim for 
service connection for chest pain and 
palpitations.  If the decision remains 
adverse to the veteran, she and her 
representative must be provided with a 
SSOC and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


